OPINION — AG — ** CANDIDATE — SCHOOL DISTRICT — NOTIFICATION ** THE PERSON REFERRED TO YOU IN YOUR QUESTION WAS `NOT' LEGALLY ELECTED AS A MEMBER OF AN INDEPENDENT SCHOOL DISTRICT BECAUSE HE DID NOT PREVIOUSLY FILE A NOTIFICATION AND DECLARATION OF HIS CANDIDACY AS REQUIRED BY 70 Ohio St. 4-11 [70-4-11] AND THAT THE OLD MEMBER WHO DID FILE AS REQUIRED IS ENTITLED TO SERVE AS SUCH MEMBER, ALTHOUGH HE DID NOT RECEIVE AS MANY VOTES AS THE PERSON WHO WAS NOMINATED "FROM THE FLOOR AT THE ANNUAL MEETING". (ELECTION, TERM EXPIRED) CITE: 70 Ohio St. 4-6 [70-4-6], 70 Ohio St. 4-8 [70-4-8] 70 Ohio St. 4-11 [70-4-11] (J. H. JOHNSON)